Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF IMPLANTING AND FORMING MASKED INTRAOCULAR IMPLANTS AND LENSES.
	The disclosure is objected to because of the following informalities: on page 1 of the specification, the current status of each parent application is not indicated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claims 2-19 filed a day after the even date of the present application inserted new matter into the disclosure.  Specifically, the language “forming an opaque mask onto the lens body” after implanting the same (see base claims 2 and 13) is not clearly originally supported.  The original disclosure only supports that the mask can be “attached” to the implant body after the intraocular implant has been inserted into the patient (see paragraph 259 of the specification).  In paragraph 278, only “in certain embodiments” is the mask “formed” after implantation.  Therefore, the all-encompassing claim language of “formed” is not clearly supported by this limited original recitation.  Furthermore, the steps of “printing” (claims 3 and 14), “laser etching” (claims 4 and 15), and “forming the opaque mask within the lens body” (claims 8 and 19) are not clearly supported in the context of an implanted implant.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 8 and 19, the claim language stating the opaque mask is formed “within the lens body” is confusing because the base claims 2 and 13 specify that the mask is formed “onto the lens body” suggesting that an outside surface is involved.  For this reason, the dependent claims contradict the respective base claims. 
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 2-6 and 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyman (US 2005/0182489) in view of Christie et al (US 2005/0033420; hereafter referred to as Christie).   Peyman meets the claim language where:
First based upon claim 2, the step of creating an incision in an eye of the implant as claimed is disclosed in Figure 4 in box 400 of Peyman (also see paragraph 33);
The step of implanting the implant through the incision in the eye of the patient as claimed is disclosed in Figure 4 and box 410 of Peyman;
The lens body as claimed is the IOL (12) of Peyman;
After implanting the implant body, the step of forming an opaque mask onto the lens body with an aperture sized to enhance depth of focus is not fully disclosed by Peyman but Peyman does disclose the step of adjusting the implanted intraocular lens with a laser to ablate a groove configuration to treat and improve the patient’s vision; see the abstract and paragraphs 2, 9, and 12-14.

Regarding claims 3 and 14, the Applicant is directed to see paragraph 137 of Christie that teaches that it was known to mask indicia onto the implant. 
Regarding claims 4 and 15, laser etching is described by Peyman utilizes a laser to etch the grooves into the IOL and therefore change the optical properties.  Christie utilizes a laser to form a pocket into the eye (see paragraph 177), and uses physical means to etch mask features into the implant; see paragraph 117.  Therefore, the use of a laser to make the mask (i.e. a type of physical etching) would have been considered within the skill set of an ordinary artisan and obvious over these teachings.
Regarding claims 5 and 16, the physical etching is a manner of making optic features on implanted implants such that doing this to the implant of the Peyman method as modified by Christie would have been considered clearly obvious to an ordinary artisan.
Regarding claim 10, Christie incorporates Vorosmarthy (US 4,976,732) by reference as it pertains to the implant with haptics; see 139.  Vorosmarthy teaches that it was known to implant such implants in the anterior chamber (see Figure 6) or in the posterior chamber (see Figure 8).  For this reason, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to implant the 
Regarding claim 12, the Applicant is directed to see Figure 40 of Christie that teaches that it was known to utilize haptics within the same art.
Regarding claim 13, the step of forming the opaque mask onto the lens body was explained in the first paragraph of the rejection; see the last bullet point and the paragraph following that.
Claims 7, 8, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peyman and Christie as applied to claim 2-6 and 9-17 above, and further in view of Zickler et al (US 2010/0082017; hereafter referred to as Zickler).  Peyman as modified by Christie fails to disclose forming the mask on the posterior or within the surface of the implant.  Zickler teaches that it was known to the art to utilize laser to pin point the location of the etching anywhere within the implant; see the abstract and paragraphs 23, 29, 44, 59, and 60.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to direct the laser etching to anywhere within the implant, as taught by Zickler, such that greater customization can be achieved than is provided by Peyman as modified by Christie.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gupta et al (US 5,728,156) and Legerton et al (US 5,662,706) are cited because they are quite relevant to the claimed invention.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774